UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 15, 2017 SPRING BANK PHARMACEUTICALS, INC. (Exact Name of Company as Specified in Charter) Delaware 001-37718 52-2386345 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 86 South Street Hopkinton, MA 01748 (Address of Principal Executive Offices) (Zip Code)
